Citation Nr: 1813491	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-32 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for broken ribs.

5.  Entitlement to a rating in excess of 20 percent for a right ankle disability.

6.  Entitlement to a rating in excess of 10 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	Robert Surface, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1991 to September 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  A March 2012 rating decision granted service connection for left and right ankle disabilities, rated 10 percent each, effective September 2010.  A November 2012 rating decision denied service connection for broken ribs and bilateral hearing loss.  Another November 2012 rating decision denied service connection for a back disability.  A July 2014 rating decision increased the rating for the right ankle disability to 20 percent, also effective September 2010.  In November 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.

The issues of service connection for a back disability and left ear hearing loss, and seeking increased ratings for bilateral ankle disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  On the record at the November 2016 hearing, prior to the promulgation of a decision in this matter, the appellant withdrew his appeal seeking service connection for broken ribs; there is no question of fact or law in the matter remaining for the Board to consider.

2.  A right ear hearing loss disability was noted on enlistment, and is not shown to have increased in severity during the Veteran's service


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met with respect to the claim seeking service connection for broken ribs; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C. §§ 7104, 7105(b)(2)(d)(5) (2012); 38 C.F.R. §  20.204 (2017).

2.  Service connection for right ear hearing loss is not warranted.  38 U.S.C. §§ 1110, 1111, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

The Board has jurisdiction in any question which under 38 U.S.C. § 511(a) is subject to a determination by the Secretary.  38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, in writing or on the record during a hearing.  C.F.R. § 20.204.

On the record at the November 2016 hearing before the undersigned, the Veteran expressed his intent to withdraw his appeal seeking service connection for broken rib.  There is no allegation of error of fact or law remaining for appellate consideration as to this issue.  Accordingly, the Board no longer has jurisdiction to consider an appeal in this matter.

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by October and November 2011 letters.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), and VA and private medical records have been secured.  He was afforded a VA examination to ascertain the etiology of his right ear hearing loss.  VA's duty to assist is met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that a VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the November 2016 hearing, the undersigned identified the issue, and advised the Veteran of what is needed to substantiate the claim.  A hearing deficiency is not alleged.


Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that audiometry on an August 1991 enlistment examination found that right ear puretone thresholds (in decibels) were 0, 0, 5, 55 and 45 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Repeat audiometry that month showed that right ear puretone thresholds were 5, 0, 0, 20 and 45 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  An October 1991 reference audiogram found that right ear puretone thresholds were 5, 0, 5, 55 and 45 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  In a June 1999 report of medical history, the Veteran denied having a hearing loss.  On June 1999 service separation examination, audiometry showed that right ear puretone thresholds were 5, 5, 10, 55 and 35 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.

On November 2011 VA audiological examination, audiometry found that right ear puretone thresholds were 10, 10, 10, 40 and 50 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  The examiner stated that the Veteran had a right ear sensorineural hearing loss.  She opined that it was not at least as likely as not that the  right ear hearing loss was caused by or a result of service.  She noted that a review of the record found a right ear hearing loss pre-existed service, as evidenced by the entrance examination of August 1991 and hearing conservation data from October 1991.  She indicated that there was no evidence that the Veteran s pre-existing hearing loss has been aggravated beyond normal progression during service.  She acknowledged that the Veteran reported exposure to military noise in service from driving Humvees and 2 1/2 ton trucks, and from riding in armored personnel carriers and that following service he had worked as a warehouse manager for 10 years and currently worked at BMW.

The Veteran's discharge certificate shows that he was an administrative specialist.  At the November 2016 hearing before the undersigned, he testified that he worked in the personnel department of an infantry unit and drove Humvees and armored vehicles.  He acknowledged that he was not exposed to gunfire, but stated that the trucks made a lot of noise.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a relevant disease or an injury in service; and (3) a correlation ("nexus") between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As the Veteran's August 1991 service entrance examination found a right ear hearing loss disability, the presumption of soundness on entry in service does not apply (for hearing loss in that ear).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The analysis turns to whether the pre-existing right ear hearing loss was aggravated by service.  It is not in dispute that during service he was exposed to noise trauma in the manner alleged.  However, because aggravation may not be conceded where there was no increase in severity of a disability during service (see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a)), the critical question becomes whether the preexisting right ear hearing loss is shown to have increased in severity during, or as a result of, service.  

Whether or not a hearing loss disability increased in severity is a medical question, the response to which is informed by audiometric studies (as under 38 C.F.R. § 4.85 evaluations of hearing impairment must be based on official audiometry, and hearing loss disability is defined in 38 C.F.R. § 4.85.  The only competent (medical) evidence that pertains to  whether the Veteran's right ear hearing loss increased in severity during service is found in the reports of audiometry in service (and the inferences that may be drawn from them as explained by the November 2011 VA examiner).  Citing to factual data she opined that the right ear hearing loss was not aggravated during service.  The opinion is probative evidence in the matter, and in the absence of competent (medical opinion) evidence to the contrary is persuasive.  The Board observes that a simple comparison of the findings on audiometry at various times in service found that no audiometry during service found elevations of puretone thresholds exceeding the puretone thresholds noted on service entrance.  Consequently, on the basis of the audiometric testing conducted on entrance to, and during, service an increase in right hearing loss beyond natural progression during service is not shown, and aggravation of the preexisting right ear hearing loss by service may not be conceded.  The preponderance of the evidence is against this claim; accordingly, the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for broken ribs is dismissed.

Service connection for right ear hearing loss is denied.


REMAND

The Veteran's STRs show that on the June 1999 service separation examination, he reported that he had strained his back moving a file cabinet.  He reported that it was stiff, and sometimes catches when he bends over or rises from a chair.  This is consistent with his testimony at the November 2016 hearing.  His spine was normal on clinical evaluation on June 1999 service separation examination.  

On February 2012 VA back examination, the Veteran reported that his back pain began in service and that he was placed on a temporary profile for the condition at the time.  The examiner stated that he reviewed the record and noted that the Veteran's STRs confirmed his history and opined that it was more likely than not that his back problems are related to service. On April 2012 VA back examination, however, another VA provider reviewed the record, and noted that there was  evidence of a back complaint was on only one occasion in service (and that it had resolved).  Since there were no recurrent issues or significant injuries, she opined that it was less likely than not that the Veteran's lumbar spine degenerative changes are related to his service. In November 2016, C. Weston, a chiropractor, stated that he had reviewed the Veteran's records and concluded his back disability was related to an injury in service.  In light of the conflicting opinions in this matter (neither fully adequate), development for an opinion that adequately addresses the medical questions presented is necessary .  

Service connection for left ear hearing loss was denied on the basis that such disability was not shown.  At the November 2016 hearing, the Veteran testified that his left ear hearing acuity had declined since the November 2011 VA examination.  He is competent of observe diminishing hearing acuity, and an examination to ascertain whether the Veteran currently has a hearing loss disability, and if so its etiology, is warranted.

The Veteran also testified that his bilateral ankle disability has increased in severity.  Private medical records show that in November 2016 he reported having weekly recurrent  right ankle sprains during the previous six years, and also reported intermittent left ankle pain.  The most recent VA examination to assess the severity of his bilateral ankle disability was in October 2011.  In light of the suggestion of worsening and the length of the intervening period since he was last examined, a contemporaneous examination to assess his ankle disabilities is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for his back and left ear hearing loss since service, and for his bilateral ankle disability (since 2016), and to submit authorizations for VA to secure complete records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified.

2.  The AOJ should then forward the Veteran's record to an orthopedist for review and an advisory medical opinion regarding the etiology of his back disability.  Based on review of the record, the consulting provider should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability is etiologically related to his service.  The examiner must indicate whether any current back disability is related to complaints noted in service or was caused or aggravated (the opinion must address aggravation) by a service-connected disability.  

All opinions must include rationale.  The consulting provider should specifically review the opinions offered by the February and April 2012 VA examiners and that by the Veteran's private chiropractor, C. Weston, and express agreement or disagreement with each (with rationale for the agreement or disagreement included)..

3.  The AOJ should also arrange for a VA audiological evaluation of the Veteran (with audiometric studies) to ascertain the existence, and if shown the likely etiology, of any current left ear hearing.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The audiologist should note whether the Veteran has a left ear hearing loss disability (as defined in 38 C.F.R. § 3.385) and if so opine whether it is at least as likely as not (a 50 percent or higher probability) that such disability is etiologically elated to the Veteran's service, to include as due to exposure to noise trauma therein.  

All opinions must include rationale with citation to factual data/medical literature, as deemed appropriate.  

4.  The AOJ should also arrange for an orthopedic examination of the Veteran to assess the severity of his service connected bilateral ankle disabilities.  The Veteran's record should be reviewed by the examiner in conjunction with the examination.  All findings and related functional impairment should be described in detail.  All indicated studies must be completed (to include tests for instability and range of motion studies, both active and passive, as well as weight-bearing and non-weight-bearing, with notation of any additional functional limitations due to factors such as fatigue, use, weakness, pain, incoordination, etc..  The examiner should state whether the Veteran has ankylosis of either ankle.  The examiner should comment on restrictions on occupational and daily activity functions due to the disabilities.  

The examiner must include rationale with all opinions.

5.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


